Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 

Status of Claims
In the response of 2/18/2022, Applicant amended claims 1 and 15. Therefore claims 1 and 4-15 are currently pending

Response to Arguments
Applicant’s arguments, filed 2/18/2022, with respect to 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The 35 USC 102 and 35 USC 103 rejections of 11/24/2021 has been withdrawn. 
Applicant's arguments with respect to Double patenting have been fully considered but they are not persuasive. 
Applicant argues that because the amendment overcomes Seidel with regards to 35 USC 102 and 35 USC 103, then Seidel is not applicable Double patenting, and the Double patenting rejection must also be withdrawn.
Examiner responds, a nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
Thus,  the issue is not whether the instant claims define over Seidel. The issue is whether or not the instant claims are obvious over the reference claims of the ‘107 patent in view of Seidel or any other prior art. 
In the instant case, the reference claims of the ‘107 Patent do not specifically recite separate memory locations for the code set identifiers and the associated command codes, Seidel, however, discloses that the code set identifier and the associate IR codes in the set are separate items within memory, (Seidel; Col. 12, Lines 1-11; the control data store 700 may contain sets of all mode codes for a particular remote control, and the set of IR codes associated with each mode code).  Consequently , it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed subject matter, to implement the ‘107 patent with the known technique of providing the code set identifier and the IR codes associated with the code set identifiers being separate items within memory, as taught Seidel, Col. 12, Lines 1-21) 
Consequently, contrary to Applicant’s argument Seidel is relevant to the invention claimed for nonstatutory double patenting.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim5 of U.S. Patent No. 10,553,107 in view of Seidel. The reference claims of the ‘107 Patent do not specifically recite separate memory locations for the code set identifiers and the associated command codes, Seidel, however, discloses that the code set identifier and the associate IR codes in the set are separate items within memory, (Seidel; Col. 12, Lines 1-11; the control data store 700 may contain sets of all mode codes for a particular remote control, and the set of IR codes associated with each mode code).  Consequently , it would have been obvious for a Seidel, Col. 12, Lines 1-21)

Claim Numbers of the instant Application
Claim Numbers of USP 10,553,107
Claim 1

A system, comprising: a first device 

having a first processing device and a first memory having stored thereon first instructions, the first instructions, when executed by the first processing device,
 causing the first device to perform steps comprising: storing in a first location in  the first memory a codeset identifier that was provided to the first device

to thereby configure the first device with a one of a plurality of command code sets appropriate to communicate commands to a second device via use of a first wireless communications channel,


 the one of the plurality of command code sets being stored in a second location in the first memory that is different than the first location in the first memory and being used by the first device to transmit command codes to the second device; 

retrieving from the first location in the first memory of the first device the codeset identifier; and transmitting a signal via use of a transmitter of the first device to a third device via use of a second wireless communications channel that is different 

the signal comprising the codeset identifier retrieved from the first location in the first memory.
Claim 5 which depends from claim 4 which depends from claim 1
 A method comprising: … a remote control device … 
...a codeset identifier that was retrieved from a memory device of the remote control device… 









(Seidel; Col. 12, Lines 1-11; the control data store 700 may contain sets of all mode codes for a particular remote control, and the set of IR codes associated with each mode code)


…and wherein an entirety of the codeset identifier is transmitted to the set top box as part of a single wireless data communication…





[...a codeset identifier that was retrieved from a memory device of the remote control device… 
]




and causing information representative of the received codeset identifier to be displayed by the set top box in a display device associated with the set top box.
4. The method as recited in claim 1, wherein the information representative of the received codeset identifier to be displayed by the set top box in a display device associated with the set top box comprises a brand for the intended target device.
5. The method as recited in claim 4, wherein the information representative of the received codeset identifier to be 

 
Claim 6
Claim 5
Claim 9
Claim 5
Claim 15
Claim 5 in view of 2






Claim 4
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 5
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 7
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 8
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 10
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio frequency (RF) or Infrared (IR) transmitters,)

Claim 11
Claim 5 (Seidel, Figs. 4 and 5-6 and Col. 11, Lines 39-47; remote controls typically use radio )

Claim 12
Claim 5 (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely illustrative, as any remote control may be used as either source remote control 4040 and any universal remote control may be used as target remote control 4050.)

Claim 13
Claim 5 (Seidel, Fig. 6 and Col. 12; Line 60-Col. 13, Line 14; In step 640, set-top control unit 110 displays the particular mode code determined in step 630 on a display, such as TV 130.)

Claim 14
Claim 5  (Seidel, Fig. 5 and Col. 11, Lines 48-55; The remote control of FIG. 5 is merely Col. 13, Lines 15-21; In step 650, set-top control unit 110 transmits the particular mode code chosen in step 630 to the target remote control. The target remote control may then configure itself using the received mode code. In this way, the user does not need to manually configure the target remote control.)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        
/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687